

115 HR 7248 IH: Reducing Administrative Burden and Becoming Increasingly Transparent Act
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7248IN THE HOUSE OF REPRESENTATIVESDecember 11, 2018Mr. Marchant (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to direct the Secretary of Human Services to
			 solicit information from providers and suppliers of services on ways to
			 reduce administrative and regulatory burdens under the Medicare program,
			 to provide for transparency and public feedback for evaluating a
			 post-acute care prospective payment system under such title, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Reducing Administrative Burden and Becoming Increasingly Transparent Act. 2.Directing the Secretary of Human Services to solicit information from providers and suppliers of services on ways to reduce administrative and regulatory burdens under the Medicare program (a)Part ASection 1816 of the Social Security Act (42 U.S.C. 1395h) is amended by adding at the end the following new subsection:
				
					(l)Reduction of administrative and regulatory burdens
						(1)In general
 (A)Public inputEach year (beginning with 2019), the Secretary shall solicit input from the public, including providers and suppliers of services receiving payment under this part, on ways to reduce administrative and regulatory burdens under this title on such providers and suppliers. In soliciting input pursuant to the previous sentence, the Secretary shall use requests for information (which may be included as part of rulemaking) in addition to any other methods determined appropriate by the Secretary.
 (B)Review of inputThe Secretary shall review input received pursuant to subparagraph (A) and consider changes to requirements under this part determined appropriate by the Secretary.
 (2)UpdatesFor 2019 and each subsequent year, the Secretary shall post on the public website of the Centers for Medicare & Medicaid Services descriptions of actions and activities undertaken by the Secretary during such year to reduce administrative and regulatory burdens on providers and suppliers of services under this title, including the extent to which input received pursuant to paragraph (1)(A) or section 1842(v)(1) was considered or addressed..
 (b)Part BSection 1842 of the Social Security Act (42 U.S.C. 1395u) is amended by adding at the end the following new subsection:
				
					(v)Reduction of administrative and regulatory burdens
 (1)Public inputEach year (beginning with 2019), the Secretary shall solicit input from the public, including providers and suppliers of services receiving payment under this part, on ways to reduce administrative and regulatory burdens under this title on such providers and suppliers. In soliciting input pursuant to the previous sentence, the Secretary shall use requests for information (which may be included as part of rulemaking) in addition to any other methods determined appropriate by the Secretary.
 (2)Review of inputThe Secretary shall review input received pursuant to paragraph (1) and consider changes to requirements under this part determined appropriate by the Secretary..
 3.Transparency and public feedback for evaluating Medicare post-acute care prospective payment systemSection 2(b)(2) of the IMPACT Act of 2014 is amended by adding at the end the following new subparagraph:
			
				(C)Transparency and public feedback for evaluating PAC prospective payment system
 (i)Request for informationBeginning during 2019, the Secretary shall use at least one request for information (which may be included as part of rulemaking for each PAC payment system (as defined in subsection (a)(2)(D) of section 1899B of the Social Security Act)) to solicit comments from PAC providers (as defined in subsection (a)(2)(A) of such section) on regulatory alignment issues with respect to such providers achieving a PAC prospective payment system described in subparagraph (A).
 (ii)Public disclosure of TEP meeting summariesBeginning during 2019, the Secretary shall, in the case of any technical expert panel convened pursuant to subparagraph (A), not later than 60 days after the date of a meeting of such panel, post on the public website established under clause (iii) a summary of the issues discussed during such meeting.
 (iii)Stakeholder feedback on development of PAC prospective payment systemBeginning during 2019, the Secretary shall establish a website location for the public to submit comments related to the development and implementation of a PAC prospective payment system described in subparagraph (A)..
		4.Requiring the Secretary of Health and Human Services to conduct annual open door forums with
			 certain providers of services under the Medicare program
 (a)Sense of CongressIt is the sense of Congress that activities carried out by the Centers for Medicare & Medicaid Services that directly engage providers and suppliers of services under the Medicare program help serve to reduce administrative burdens under such program and ultimately lead to a more streamlined experience for Medicare beneficiaries receiving items and services from such providers and suppliers.
 (b)RequirementSection 1816 of the Social Security Act (42 U.S.C. 1395h), as amended by section 2(a), is further amended by adding at the end the following new subsection:
				
					(m)Open door forums
 (1)In generalNot less frequently than annually, and with respect to each type of provider of services described in paragraph (2), the Secretary shall conduct real-time informational forums (either in-person or through the use of telecommunications technology) open to the public through which the Secretary—
 (A)provides relevant information to such providers with respect to furnishing items and services to individuals entitled to benefits under this part or enrolled under part B, including applicable updates or changes to requirements under this title associated with furnishing such items and services; and
 (B)answers questions from such providers with respect to furnishing such items and services or complying with such requirements.
 (2)Applicable providersProviders of services described in this paragraph are— (A)skilled nursing facilities;
 (B)home health agencies; (C)inpatient rehabilitation facilities;
 (D)long-term care hospitals; and (E)hospice programs..
			